Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/11/2021 has been entered. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Office Action mailed 2/11/2021. The previous office action has been withdrawn. 

Allowable Subject Matter
Claims 1-8, and 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding using a phase angle to classify detected particle types.
Claims 2-8, and claim 11 would be allowable based on the dependency to claim 1.
Regarding claim 12; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding rejecting a detected particle that meets a predetermined symmetry, a predetermined amplitude, and a predetermined lobe width in the shape from the fast Fourier transform.
Claim 13 would be allowable based on the dependency to claim 12.
Regarding claim 14; the prior art of record, alone or in combination does not teach, suggest, or render oblivious, at least to the skilled in the art, the instant invention, specifically regarding using a phase angle to classify detected particle types.
Claim 15-20 would be allowable based on the dependency to claim 14.
Regarding claim 1, the closest prior art found by the examiner includes:
Sinha (US20120055264 A1, “Sinha”).

Pamin (US20160017747A1, “Pamin”)
Aslin (US 6348087 B1,” Aslin”). 

Regarding claim1 Sinha in FIGs.3-6B discloses a method for determining the presence of a particle (30) while actively calculating and monitoring oil debris monitor (at least Abstract) phase angle in an oil system (e.g. ¶0025), comprising: collecting I and Q channel data (¶0037–FIG.3, 40)  from an oil debris monitor sensor (10); performing a fast Fourier transform (¶0037&¶0038- 46) on the I and Q channel data (40); extracting a shape (FIGs.6A, 6B) ) from the fast Fourier transform (46), and determining whether the particle (30) is present from the shape (¶0045-The integrated area under the curve provides a measure of the number of particles present). 
Smith teaches sensing a noise (e.g. ¶0081 sensing different levels of Noise comparing signal) from an in-line oil debris monitor sensor in an oil flow path of the oil system; generating a polar plot of the I and Q channel data (FIGs.3A-3C) from only the noise (FIG.3A with S/N=0 has only noise data); identifying a multiple of noise peaks in the polar plot (peaks on the plot 3A); determining a linear regression of the noise peaks (FIG.3A); calculating a slope of regression from the linear regression; and converting the slope to a phase angle (¶0165).

Sinha and Smith fail to disclose using the phase angle to classify detected particle types.

The prior art listed in the record fail to remedy the deficiency of Smith.

Regarding claim 12, Sinha in FIGs.3-6B discloses a method for determining the presence of a particle (30) while actively calculating and monitoring oil debris monitor (at least Abstract) phase angle in an oil system (e.g. ¶0025), comprising: collecting I and Q channel data 
Smith teaches sensing a noise (e.g. ¶0081 sensing different levels of Noise comparing signal) from an in-line oil debris monitor sensor in an oil flow path of the oil system; generating a polar plot of the I and Q channel data (FIGs.3A-3C) from only the noise (FIG.3A with S/N=0 has only noise data); identifying a multiple of noise peaks in the polar plot (peaks on the plot 3A); determining a linear regression of the noise peaks (FIG.3A); calculating a slope of regression from the linear regression; and converting the slope to a phase angle (¶0165).

Sinha and Smith fail to disclose rejecting a detected particle that meets a predetermined symmetry, a predetermined amplitude, and a predetermined lobe width in the shape from the fast Fourier transform.

The prior art listed in the record fail to remedy the deficiency of Smith and Sinha.

Regarding claim 14, Sinha discloses an oil system (42) for a gas turbine engine, comprising: an oil flow path (42); an in-line oil debris monitor sensor (10); and a control system (34) in communication with the in-line oil debris monitor sensor (42) to determine whether a particle (30) is present from identification of a bow shape in a fast Fourier transform (¶0037&¶0038- 46) of I and Q channel data (¶0037–FIG.3, 40)  from the in-line oil debris monitor sensor (40), the control system (34) operable to: collecting I and Q channel data (¶0037–FIG.3, 40) from the oil debris monitor sensor 10, performing a fast Fourier transform (¶0037&¶0038- 46) on the I and Q channel data; extracting a shape (FIGs.6A, 6B) from the fast 
Smith teaches generating a polar plot of the I and Q channel data (FIGs.3A-3C) from only the noise (FIG.3A with S/N=0 has only noise data); identifying a multiple of noise peaks in the polar plot (peaks on the plot 3A); determining a linear regression of the noise peaks (FIG.3A); calculating a slope of regression from the linear regression; and converting the slope to a phase angle (¶0165).

Sinha, and Smith fail to disclose using the phase angle to classify to classify detected particle types.
The prior art listed in the record fail to remedy the deficiency of Smith and Sinha.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856